 



Exhibit 10.5
As Adopted
by the Board of Directors of
Pzena Investment Management, Inc.
on October 24, 2007
Pzena Investment Management, Inc.
2007 Equity Incentive Plan
1. PURPOSE; TYPES OF AWARDS; CONSTRUCTION.
The purposes of the Pzena Investment Management, Inc. 2007 Equity Incentive Plan
are to attract, motivate and retain (a) employees of the Company and any
Subsidiary or Affiliate, (b) independent contractors who provide significant
services to the Company, any Subsidiary or Affiliate and (c) nonemployee
directors of the Company, any Subsidiary or any Affiliate. The Plan is also
designed to encourage stock ownership by such persons, thereby aligning their
interest with those of the Company’s stockholders and to permit the payment of
compensation that qualifies as performance-based compensation under Section
162(m) of the Code. Pursuant to the provisions hereof, there may be granted
stock options (including “incentive stock options” and “non-qualified stock
options”), and other stock-based awards, including but not limited to restricted
stock, restricted stock units, dividend equivalents, performance units, Stock
Appreciation Rights (payable in cash or shares) and other long-term stock-based
or cash-based Awards. Notwithstanding any provision of the Plan, to the extent
that any Award would be subject to Section 409A of the Code, no such Award may
be granted if it would fail to comply with the requirements set forth in Section
409A of the Code and any regulations or guidance promulgated thereunder.

2.   DEFINITIONS. For purposes of the Plan, the following terms shall be defined
as set forth below:

     (a) “Affiliate” means an affiliate of the Company, as defined in Rule 12b-2
promulgated under Section 12 of the Exchange Act.
     (b) “Award” means individually or collectively, a grant under the Plan of
Options, Restricted Stock, Restricted Stock Units or Other Stock-Based Awards or
Other Cash-Based Awards.
     (c) “Award Terms” means any written agreement, contract, or other
instrument or document evidencing an Award.
     (d) “Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under
the Exchange Act.
     (e) “Board” means the Board of Directors of the Company.
     (f) “Cause” shall mean, with respect to a Grantee, (a) such Grantee being
charged or indicted for a felony involving the Company or any Affiliate’s
business, or being convicted of any other felony (or guilty plea, or nolo
contendere plea in connection therewith), (b) such Grantee’s willfully and
materially defrauding the Company or any Affiliate, or (c) such





--------------------------------------------------------------------------------



 



Grantee’s committing a willful and material breach of such Grantee’s obligations
to protect the Company or any Affiliate’s confidential information, such
Grantee’s obligation of loyalty to the Company or any Affiliate or such
Grantee’s obligation to comply with the Company or any Affiliate’s Code of
Ethics or any other compliance regulations, policies or procedures, (d) the
gross negligence or willful misconduct of such Grantee in the performance of
such Grantee’s duties which gross negligence or willful misconduct has the
purpose, or the reasonable likely effect, of causing material harm to the
Company or any Affiliate, or (e) such Grantee fails to maintain in good standing
any and all licenses, registrations or other permits necessary for the
performance of his duties hereunder. For purposes of the definition of Cause,
“materially,” and “material” shall mean damages caused to the Company or any
Affiliate in excess of $100,000 or any significant damage to the reputation of
the Company or any Affiliate.
     (g) “Change in Control” shall have the meaning set forth in Section 7(b)
hereof.
     (h) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
     (i) “Committee” means the Compensation Committee of the Board. Unless
otherwise determined by the Board, the Committee shall be comprised solely of
directors who are (a) “nonemployee directors” under Rule 16b-3 of the Exchange
Act, (b) “outside directors” under Section 162(m) of the Code and (c)
“independent directors” pursuant to New York Stock Exchange requirements.
     (j) “Company” means Pzena Investment Management, Inc., a corporation
organized under the laws of the State of Delaware, or any successor corporation.
     (k) “Covered Employee” shall have the meaning set forth in
Section 162(m)(3) of the Code.
     (l) “Effective Date” means the date that the Plan was adopted by the Board.
     (m) “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, and as now or hereafter construed, interpreted and applied by
regulations, rulings and cases.
     (n) “Excise Tax” shall have the meaning set forth in Section 7(d) hereof.
     (o) “Fair Market Value” means, with respect to Stock or other property, the
fair market value of such Stock or other property determined by such methods or
procedures as shall be established from time to time by the Committee. Unless
otherwise determined by the Committee in good faith, the per share Fair Market
Value of Stock as of a particular date shall mean (i) if the Stock is listed for
trading on the New York Stock Exchange, the closing sale price per share of
Stock on the New York Stock Exchange on that date (or, if no closing sale price
is reported, the last reported sale price), (ii) if the Stock is not listed for
trading on the New York Stock Exchange, the closing sale price (or, if no
closing sale price is reported, the last reported sale price) as reported on
that date in composite transactions for the principal national securities
exchange registered pursuant to Section 6(g) of the Exchange Act on which the
Stock is listed, (iii) if the Stock is not so listed on a national securities
exchange, the last quoted bid price for the Stock on that date in the
over-the-counter market as reported by Pink Sheets LLC or a similar

2



--------------------------------------------------------------------------------



 



organization, or (iv) if the Stock is not so quoted by Pink Sheets LLC or a
similar organization such value as the Committee, in its sole discretion, shall
determine in good faith.
     (p) “Grantee” means a person who, as an employee of or independent
contractor or nonemployee director with respect to the Company, a Subsidiary or
an Affiliate, has been granted an Award under the Plan.
     (q) “IPO” means the initial public offering of Stock, as contemplated in
the Company’s prospectus, dated October 24, 2007.
     (r) “ISO” means any Option intended to be and designated as an incentive
stock option within the meaning of Section 422 of the Code.
     (s) “NQSO” means any Option that is designated as a nonqualified stock
option.
     (t) “Option” means a right, granted to a Grantee under Section 6(b)(i), to
purchase shares of Stock. An Option may be either an ISO or an NQSO.
     (u) “Other Cash-Based Award” means an Award granted to a Grantee under
Section 6(b)(iv) hereof, including cash awarded as a bonus or upon the
attainment of Performance Goals or otherwise as permitted under the Plan.
     (v) “Other Stock-Based Award” means an Award granted to a Grantee pursuant
to Section 6(b)(iv) hereof, that may be denominated or payable in, valued in
whole or in part by reference to, or otherwise based on, or related to, Stock
including but not limited to performance units, Stock Appreciation Rights
(payable in cash or shares) or dividend equivalents, each of which may be
subject to the attainment of Performance Goals or a period of continued
employment or other terms and conditions as permitted under the Plan.
     (w) “Performance Goals” means performance goals based on one or more of the
following criteria: (i) earnings including operating income, earnings before or
after taxes, earnings before or after interest, depreciation, amortization, or
extraordinary or special items or book value per share (which may exclude
nonrecurring items); (ii) pre-tax income or after-tax income; (iii) earnings per
common share (basic or diluted); (iv) operating profit; (v) revenue, revenue
growth or rate of revenue growth; (vi) return on assets (gross or net), return
on investment, return on capital, or return on equity; (vii) returns on sales or
revenues; (viii) operating expenses; (ix) stock price appreciation; (x) cash
flow, free cash flow, cash flow return on investment (discounted or otherwise),
net cash provided by operations, or cash flow in excess of cost of capital; (xi)
implementation or completion of critical projects or processes; (xii) economic
value created; (xiii) cumulative earnings per share growth; (xiv) operating
margin or profit margin; (xv) common stock price or total stockholder return;
(xvi) cost targets, reductions and savings, productivity and efficiencies;
(xvii) strategic business criteria, consisting of one or more objectives based
on meeting specified market penetration, geographic business expansion, customer
satisfaction, employee satisfaction, human resources management, supervision of
litigation, information technology, and goals relating to acquisitions,
divestitures, joint ventures and similar transactions, and budget comparisons;
(xviii) personal professional objectives, including any of the foregoing
performance goals, the implementation of policies and plans, the negotiation of
transactions, the development of long-term business goals, formation of joint

3



--------------------------------------------------------------------------------



 



ventures, research or development collaborations, and the completion of other
corporate transactions; and (xix) any combination of, or a specified increase
in, any of the foregoing. Where applicable, the Performance Goals may be
expressed in terms of attaining a specified level of the particular criteria or
the attainment of a percentage increase or decrease in the particular criteria,
and may be applied to one or more of the Company, a Subsidiary or Affiliate, or
a division or strategic business unit of the Company, or may be applied to the
performance of the Company relative to a market index, a group of other
companies or a combination thereof, all as determined by the Committee. The
Performance Goals may include a threshold level of performance below which no
payment will be made (or no vesting will occur), levels of performance at which
specified payments will be made (or specified vesting will occur), and a maximum
level of performance above which no additional payment will be made (or at which
full vesting will occur). Each of the foregoing Performance Goals shall be
determined in accordance with generally accepted accounting principles, if
applicable, and shall be subject to certification by the Committee; provided
that, to the extent an Award is intended to satisfy the performance-based
compensation exception to the limits of Section 162(m) of the Code and then to
the extent consistent with such exception, the Committee shall have the
authority to make equitable adjustments to the Performance Goals in recognition
of unusual or non-recurring events affecting the Company or any Subsidiary or
Affiliate or the financial statements of the Company or any Subsidiary or
Affiliate, in response to changes in applicable laws or regulations, or to
account for items of gain, loss or expense determined to be extraordinary or
unusual in nature or infrequent in occurrence or related to the disposal of a
segment of a business or related to a change in accounting principles.
     (x) “Person” shall have the meaning set forth in Section 3(a)(9) of the
Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof and the
rules thereunder, except that such term shall not include (1) the Company or any
Subsidiary corporation, (2) a trustee or other fiduciary holding securities
under an employee benefit plan of the Company or any Subsidiary corporation,
(3) an underwriter temporarily holding securities pursuant to an offering of
such securities, or (4) a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company.
     (y) “Plan” means this Pzena Investment Management, Inc. 2007 Equity
Incentive Plan, as amended from time to time.
     (z) “Plan Year” means a calendar year.
     (aa) “Restricted Stock” means an Award of shares of Stock to a Grantee
under Section 6(b)(ii) that may be subject to certain restrictions and to a risk
of forfeiture.
     (bb) “Restricted Stock Unit” means a right granted to a Grantee under
Section 6(b)(iii) of the Plan to receive Stock or cash at the end of a specified
period, which right may be subject to the attainment of Performance Goals in a
period of continued employment or other terms and conditions as permitted under
the Plan.
     (cc) “Rule 16b-3” means Rule 16b-3, as from time to time in effect
promulgated by the Securities and Exchange Commission under Section 16 of the
Exchange Act, including any successor to such Rule.

4



--------------------------------------------------------------------------------



 



     (dd) “Stock” means shares of Class A common stock, par value $0.01 per
share, of the Company.
     (ee) “Stock Appreciation Right” means an Other Stock-Based Award, payable
in cash or stock, that entitles a Grantee upon exercise to the excess of the
Fair Market Value of the Stock underlying the Award over the base price
established in respect of such Stock.
     (ff) “Subsidiary” means any corporation in an unbroken chain of
corporations beginning with the Company if, at the time of granting of an Award,
each of the corporations (other than the last corporation in the unbroken chain)
owns stock possessing 50% or more of the total combined voting power of all
classes of stock in one of the other corporations in the chain.
     (gg) “Total Payments” shall have the meaning set forth in Section 7(d)
hereof.

3.   ADMINISTRATION.

     (a) The Plan shall be administered by the Committee or, at the discretion
of the Board, the Board, provided that any Award to the Chairman of the Board
shall be subject to ratification by the Board. In the event the Board is the
administrator of the Plan, references herein to the Committee shall be deemed to
include the Board. The Board may from time to time appoint a member or members
of the Committee in substitution for or in addition to the member or members
then in office and may fill vacancies on the Committee however caused. The Board
or the Committee may delegate the ability to grant Awards to employees who are
not subject to potential liability under Section 16(b) of the 1934 Act with
respect to transactions involving equity securities of the Company at the time
any such delegated authority is exercised.
     (b) The decision of the Committee as to all questions of interpretation and
application of the Plan shall be final, binding and conclusive on all persons.
The Committee shall have the authority in its discretion, subject to and not
inconsistent with the express provisions of the Plan, to administer the Plan and
to exercise all the power and authority either specifically granted to it under
the Plan or necessary or advisable in the administration of the Plan, including
without limitation, the authority to grant Awards, to determine the persons to
whom and the time or times at which Awards shall be granted, to determine the
type and number of Awards to be granted, the number of shares of Stock to which
an Award may relate and the terms, conditions, restrictions and Performance
Goals relating to any Award; to determine Performance Goals no later than such
time as is required to ensure that an underlying Award which is intended to
comply with the requirements of Section 162(m) of the Code so complies; to
determine whether, to what extent, and under what circumstances an Award may be
settled, canceled, forfeited, accelerated, exchanged, or surrendered (provided
that, unless approved by the Company’s stockholders, no Award shall be settled,
canceled, forfeited, exchanged or surrendered in exchange or otherwise in
consideration for a new Award with a value in excess of the value of such
settled, canceled, forfeited, exchanged or surrendered Award); to make
adjustments in the terms and conditions (including Performance Goals) applicable
to Awards; to construe and interpret the Plan and any Award; to prescribe, amend
and rescind rules and regulations relating to the Plan; to determine the terms
and provisions of the Award Terms (which need not be identical for each
Grantee); and to make all other determinations deemed necessary or advisable for
the administration of the Plan. The Committee may correct any defect or supply
any omission or reconcile any

5



--------------------------------------------------------------------------------



 



inconsistency in the Plan or in any Award Terms granted hereunder in the manner
and to the extent it shall deem expedient to carry the Plan into effect and
shall be the sole and final judge of such expediency. No Committee member (or
member of the Management Committee) shall be liable for any action or
determination made with respect to the Plan or any Award.

4.   ELIGIBILITY.

     (a) Awards may be granted to officers, independent contractors, employees
and nonemployee directors of the Company or of any of its Subsidiaries and
Affiliates; provided, that ISOs shall be granted only to employees (including
officers and directors who are also employees) of the Company, its parent or any
of its Subsidiaries.
     (b) No ISO shall be granted to any employee of the Company, its parent or
any of its Subsidiaries if such employee owns, immediately prior to the grant of
the ISO, stock representing more than 10% of the voting power or more than 10%
of the value of all classes of stock of the Company or a parent or a Subsidiary,
unless the purchase price for the stock under such ISO shall be at least 110% of
its Fair Market Value at the time such ISO is granted and the ISO, by its terms,
shall not be exercisable more than five years from the date it is granted. In
determining the stock ownership under this paragraph, the provisions of Section
424(d) of the Code shall be controlling.

5.   STOCK SUBJECT TO THE PLAN.

     (a) The maximum number of shares of Stock reserved for the grant or
settlement of Awards under the Plan (the “Share Limit”) shall be 640,379 shares
of Stock, and shall be subject to adjustment as provided herein. The aggregate
number of shares of Stock made subject to Awards granted during any fiscal year
to any single individual shall not exceed 0.2% of the Share Limit.
Determinations made in respect of the limitation set forth in the preceding
sentence shall be made in a manner consistent with Section 162(m) of the Code.
Such shares may, in whole or in part, be authorized but unissued shares or
shares that shall have been or may be reacquired by the Company in the open
market, in private transactions or otherwise. If any shares subject to an Award
are forfeited, canceled, exchanged or surrendered or if an Award otherwise
terminates or expires without a distribution of shares to the Grantee, the
shares of stock with respect to such Award shall, to the extent of any such
forfeiture, cancellation, exchange, surrender, termination or expiration, again
be available for Awards under the Plan. Notwithstanding the foregoing, shares of
Stock that are exchanged by a Grantee or withheld by the Company as full or
partial payment in connection with any Award under the Plan, as well as any
shares of Stock exchanged by a Grantee or withheld by the Company or any
Subsidiary to satisfy the tax withholding obligations related to any Award under
the Plan, shall not be available for subsequent Awards under the Plan. Upon the
exercise of any Award granted in tandem with any other Awards, such related
Awards shall be canceled to the extent of the number of shares of Stock as to
which the Award is exercised and, notwithstanding the foregoing, such number of
shares shall no longer be available for Awards under the Plan.
     (b) Except as provided in any Award Terms or as otherwise provided in the
Plan, in the event that the Committee shall determine that any dividend or other
distribution (whether in the form of cash, Stock, or other property),
recapitalization, Stock split, reverse split,

6



--------------------------------------------------------------------------------



 



reorganization, merger, consolidation, spin-off, combination, repurchase, or
share exchange, or other similar corporate transaction or event, affects the
Stock such that an adjustment is appropriate in order to prevent dilution or
enlargement of the rights of Grantees under the Plan, then the Committee shall
make such equitable changes or adjustments as it deems necessary or appropriate
to any or all of (i) the number and kind of shares of Stock or other property
(including cash) that may thereafter be issued in connection with Awards or the
total number of Awards issuable under the Plan, (ii) the number and kind of
shares of Stock or other property issued or issuable in respect of outstanding
Awards, (iii) the exercise price, grant price or purchase price relating to any
Award, (iv) the Performance Goals and (v) the individual limitations applicable
to Awards; provided that, with respect to ISOs, any adjustment shall be made in
accordance with the provisions of Section 424(h) of the Code and any regulations
or guidance promulgated thereunder, and provided further that no such adjustment
shall cause any Award hereunder which is or becomes subject to Section 409A of
the Code to fail to comply with the requirements of such section.

6.   SPECIFIC TERMS OF AWARDS.

     (a) General. The term of each Award shall be for such period as may be
determined by the Committee. Subject to the terms of the Plan and any applicable
Award Terms, payments to be made by the Company or a Subsidiary or Affiliate
upon the grant, maturation, or exercise of an Award may be made in such forms as
the Committee shall determine at the date of grant or thereafter, including,
without limitation, cash, Stock, or other property, and may be made in a single
payment or transfer, in installments, or, subject to the requirements of
Section 409A of the Code, on a deferred basis.
     (b) Awards. The Committee is authorized to grant to Grantees the following
Awards, as deemed by the Committee to be consistent with the purposes of the
Plan. The Committee shall determine the terms and conditions of such Awards.

  (i)   Options. The Committee is authorized to grant Options to Grantees on the
following terms and conditions:

  (A)   The Award Terms evidencing the grant of an Option under the Plan shall
designate the Option as an ISO or an NQSO.     (B)   The exercise price per
share of Stock purchasable under an Option shall be determined by the Committee,
but in no event shall the exercise price of an Option per share of Stock be less
than the Fair Market Value of a share of Stock as of the date of grant of such
Option. The purchase price of Stock as to which an Option is exercised shall be
paid in full at the time of exercise; payment may be made in cash, which may be
paid by check, or other instrument acceptable to the Company, or, with the
consent of the Committee, in shares of Stock, valued at the Fair Market Value on
the date of exercise (including shares of Stock that otherwise would be
distributed to the Grantee upon exercise of the Option), or if there were no
sales on such date, on the next preceding day on which

7



--------------------------------------------------------------------------------



 



      there were sales or (if permitted by the Committee and subject to such
terms and conditions as it may determine) by surrender of outstanding Awards
under the Plan, or the Committee may permit such payment of exercise price by
any other method it deems satisfactory in its discretion. In addition, subject
to applicable law and pursuant to procedures approved by the Committee, payment
of the exercise price may be made through the sale of Stock acquired on exercise
of the Option, valued at Fair Market Value on the date of exercise, sufficient
to pay for such Stock (together with, if requested by the Company, the amount of
federal, state or local withholding taxes payable by Grantee by reason of such
exercise). Any amount necessary to satisfy applicable federal, state or local
tax withholding requirements shall be paid promptly upon notification of the
amount due. The Committee may permit such amount of tax withholding to be paid
in shares of Stock previously owned by the employee, or a portion of the shares
of Stock that otherwise would be distributed to such employee upon exercise of
the Option, or a combination of cash and shares of such Stock.     (C)   Options
shall be exercisable over the exercise period (which shall not exceed ten years
from the date of grant), at such times and upon such conditions as the Committee
may determine, as reflected in the Award Terms; provided that, the Committee
shall have the authority to accelerate the exercisability of any outstanding
Option at such time and under such circumstances as it, in its sole discretion,
deems appropriate. An Option may be exercised to the extent of any or all full
shares of Stock as to which the Option has become exercisable, by giving written
notice of such exercise to the Committee or its designated agent. No partial
exercise may be made for less than one hundred (100) full shares of Stock.    
(D)   Upon the termination of a Grantee’s employment or service with the Company
and its Subsidiaries or Affiliates, the Options granted to such Grantee, to the
extent that they are exercisable at the time of such termination, shall remain
exercisable for such period as may be provided in the applicable Award Terms,
but in no event following the expiration of their term. The treatment of any
Option that is unexercisable as of the date of such termination shall be as set
forth in the applicable Award Terms.     (E)   Options may be subject to such
other conditions including, but not limited to, restrictions on transferability
of, or provisions for recovery of, the shares acquired upon exercise of such
Options (or proceeds of sale thereof), as the Committee may prescribe in its
discretion or as may be required by applicable law.

8



--------------------------------------------------------------------------------



 



  (ii)   Restricted Stock.

  (A)   The Committee may grant Awards of Restricted Stock, alone or in tandem
with other Awards under the Plan, subject to such restrictions, terms and
conditions, as the Committee shall determine in its sole discretion and as shall
be evidenced by the applicable Award Terms (provided that any such Award is
subject to the vesting requirements described herein). The vesting of a
Restricted Stock Award granted under the Plan may be conditioned upon the
completion of a specified period of employment or service with the Company or
any Subsidiary or Affiliate, upon the attainment of specified Performance Goals,
and/or upon such other criteria as the Committee may determine in its sole
discretion.     (B)   The Committee shall determine the price, which, to the
extent required by law, shall not be less than par value of the Stock, to be
paid by the Grantee for each share of Restricted Stock or unrestricted stock or
stock units subject to the Award. Each Award Terms with respect to such stock
award shall set forth the amount (if any) to be paid by the Grantee with respect
to such Award and when and under what circumstances such payment is required to
be made.     (C)   Except as provided in the applicable Award Terms, no shares
of Stock underlying a Restricted Stock Award may be assigned, transferred, or
otherwise encumbered or disposed of by the Grantee until such shares of Stock
have vested in accordance with the terms of such Award.     (D)   If and to the
extent that the applicable Award Terms may so provide, a Grantee shall have the
right to vote and receive dividends on Restricted Stock granted under the Plan.
Unless otherwise provided in the applicable Award Terms, any Stock received as a
dividend on or in connection with a stock split of the shares of Stock
underlying a Restricted Stock Award shall be subject to the same restrictions as
the shares of Stock underlying such Restricted Stock Award.     (E)   Upon the
termination of a Grantee’s employment or service with the Company and its
Subsidiaries or Affiliates, the Restricted Stock granted to such Grantee shall
be subject to the terms and conditions specified in the applicable Award Terms.

  (iii)   Restricted Stock Units. The Committee is authorized to grant
Restricted Stock Units to Grantees, subject to the following terms and
conditions:

9



--------------------------------------------------------------------------------



 



  (A)   At the time of the grant of Restricted Stock Units, the Committee may
impose such restrictions or conditions to the vesting of such Awards as it, in
its discretion, deems appropriate, including, but not limited to, the
achievement of Performance Goals. The Committee shall have the authority to
accelerate the settlement of any outstanding award of Restricted Stock Units at
such time and under such circumstances as it, in its sole discretion, deems
appropriate, subject to the requirements of Section 409A of the Code.     (B)  
Unless otherwise provided in Award Terms or except as otherwise provided in the
Plan, upon the vesting of a Restricted Stock Unit there shall be delivered to
the Grantee, as soon as practicable following the date on which such Award (or
any portion thereof) vests (but in any event within such period as is required
to avoid the imposition of a tax under Section 409A of the Code), that number of
shares of Stock equal to the number of Restricted Stock Units becoming so
vested.     (C)   Subject to the requirements of Section 409A of the Code, an
Award of Restricted Stock Units may provide the Grantee with the right to
receive dividend equivalent payments with respect to Stock subject to the Award
(both before and after the Stock subject to the Award is earned or vested),
which payments may be either made currently or credited to an account for the
Participant, and may be settled in cash or Stock, as determined by the
Committee. Any such settlements and any such crediting of dividend equivalents
may be subject to such conditions, restrictions and contingencies as the
Committee shall establish, including the reinvestment of such credited amounts
in Stock equivalents.     (D)   Upon the termination of a Grantee’s employment
or service with the Company and its Subsidiaries or Affiliates, the Restricted
Stock Units granted to such Grantee shall be subject to the terms and conditions
specified in the applicable Award Terms.

  (iv)   Other Stock-Based or Cash-Based Awards.

  (A)   The Committee is authorized to grant Awards to Grantees in the form of
Other Stock-Based Awards or Other Cash-Based Awards, as deemed by the Committee
to be consistent with the purposes of the Plan. The Committee shall determine
the terms and conditions of such Awards, consistent with the terms of the Plan,
at the date of grant or thereafter, including the Performance Goals and
performance periods. Stock or other securities or property delivered pursuant to
an Award in the nature of a purchase right granted under this Section 6(b)(iv)
shall be purchased for such

10



--------------------------------------------------------------------------------



 



      consideration, paid for at such times, by such methods, and in such forms,
including, without limitation, Stock, other Awards, notes or other property, as
the Committee shall determine, subject to any required corporate action.     (B)
  The maximum value of the aggregate payment that any Grantee may receive with
respect to Other Cash-Based Awards pursuant to this Section 6(b)(iv) in respect
of any annual performance period is $15 million and for any other performance
period in excess of one year, such amount multiplied by a fraction, the
numerator of which is the number of months in the performance period and the
denominator of which is twelve. No payment shall be made to a Covered Employee
prior to the certification by the Committee that the Performance Goals have been
attained. The Committee may establish such other rules applicable to the Other
Stock- or Cash-Based Awards to the extent not inconsistent with Section 162(m)
of the Code.     (C)   Payments earned in respect of any Cash-Based Award may be
decreased or, with respect to any Grantee who is not a Covered Employee,
increased in the sole discretion of the Committee based on such factors as it
deems appropriate. Notwithstanding the foregoing, any Awards may be adjusted in
accordance with Section 5(b) hereof.

7.   CHANGE IN CONTROL PROVISIONS.

     (a) Unless otherwise determined by the Committee or evidenced in an
applicable Award Terms or employment or other agreement, in the event of a
Change in Control, the Committee shall have the discretion, exercisable either
in advance of such Change in Control or at the time thereof, to provide for one
or more of the following:

  (i)   the continuation of outstanding Awards after the Change in Control
without change;     (ii)   the cash-out of outstanding Options as of the time of
the transaction as part of the transaction for an amount equal to the difference
between the price that would have been paid for the shares of Stock subject to
such outstanding Options if such Options were exercised upon the closing of such
transaction and the exercise price of such outstanding Options; provided that if
the exercise price of the Options exceeds the price that would have been paid
for the shares of Stock subject to the outstanding Options if such Options were
exercised upon the closing of the transaction, then such Options may be
cancelled without making a payment to the Optionees;

11



--------------------------------------------------------------------------------



 



  (iii)   the expiration of the exercise period for outstanding Options upon the
closing of the transaction;     (iv)   the cancellation of outstanding
Restricted Stock, Restricted Stock Units and/or Other Stock-Based Awards and
payment to the Participants holding such Awards equal to the value of the
underlying shares of Stock as of the closing date of the transaction, in such
form and at such time as the Committee shall determine;     (v)   a requirement
that the buyer in the transaction assume outstanding Options and/or Restricted
Stock and/or Restricted Stock Units;     (vi)   a requirement that the buyer in
the transaction substitute outstanding Options with comparable options to
purchase the equity interests of the buyer or its parent and/or substitute
outstanding Restricted Stock Units and/or Other Stock-Based Awards with
comparable restricted stock or units of the buyer or its parent; and     (vii)  
the acceleration of outstanding Options, Restricted Stock Units and Other
Stock-Based Awards.

Notwithstanding any other provision of the Plan, in the event of a Change in
Control in which the consideration paid to the holders of shares of Stock is
solely cash, the Committee may, in its discretion, provide that each Award
shall, upon the occurrence of a Change in Control, be canceled in exchange for a
payment in an amount equal to (i) the excess of the consideration paid per share
of Stock in the Change in Control over the exercise or purchase price (if any)
per share of Stock subject to the Award multiplied by (ii) the number of Shares
granted under the Award.
(b) A “Change in Control” shall be deemed to have occurred if the event set
forth in any one of the following paragraphs shall have occurred:

  (i)   any Person is or becomes the Beneficial Owner, directly or indirectly,
of securities of the Company (not including in the securities beneficially owned
by such Person any securities acquired directly from the Company or its
Affiliates) representing 30% or more of the combined voting power of the
Company’s then outstanding securities, excluding any Person who becomes such a
Beneficial Owner in connection with a transaction described in clause (I) of
paragraph (iii) below; or     (ii)   the following individuals cease for any
reason to constitute a majority of the number of directors then serving:
individuals who, on the date hereof, constitute the Board and any new director
(other than a director whose initial assumption of office is in connection with
an actual or threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company) whose
appointment or election by the Board or nomination for election by the Company’s
stockholders was approved or recommended by a vote of at least two-thirds (2/3)
of the directors then still in office who either were directors on

12



--------------------------------------------------------------------------------



 



      the date hereof or whose appointment, election or nomination for election
was previously so approved or recommended; or     (iii)   there is consummated a
merger or consolidation of the Company or any direct or indirect subsidiary of
the Company with any other corporation or other entity, other than (I) a merger
or consolidation which results in (A) the voting securities of the Company
outstanding immediately prior to such merger or consolidation continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof), in combination with
the ownership of any trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any subsidiary of the Company, at least
60% of the combined voting power of the securities of the Company or such
surviving entity or any parent thereof outstanding immediately after such merger
or consolidation and (B) the individuals who comprise the Board immediately
prior thereto constituting immediately thereafter at least a majority of the
board of directors of the Company, the entity surviving such merger or
consolidation or, if the Company or the entity surviving such merger is then a
subsidiary, the ultimate parent thereof, or (II) a merger or consolidation
effected to implement a recapitalization of the Company (or similar transaction)
in which no Person is or becomes the Beneficial Owner, directly or indirectly,
of securities of the Company (not including in the securities Beneficially Owned
by such Person any securities acquired directly from the Company or its
Affiliates) representing 30% or more of the combined voting power of the
Company’s then outstanding securities; or     (iv)   the stockholders of the
Company approve a plan of complete liquidation or dissolution of the Company or
there is consummated an agreement for the sale or disposition by the Company of
all or substantially all of the Company’s assets (it being conclusively presumed
that any sale or disposition is a sale or disposition by the Company of all or
substantially all of its assets if the consummation of the sale or disposition
is contingent upon approval by the Company’s stockholders unless the Board
expressly determines in writing that such approval is required solely by reason
of any relationship between the Company and any other Person or an Affiliate of
the Company and any other Person), other than a sale or disposition by the
Company of all or substantially all of the Company’s assets to an entity (i) at
least 60% of the combined voting power of the voting securities of which are
owned by stockholders of the Company in substantially the same proportions as
their ownership of the Company immediately prior to such sale or disposition and
(ii) the majority of whose board of directors immediately following such sale or
disposition consists of individuals who comprise the Board immediately prior
thereto.

(c) Notwithstanding the foregoing, a “Change in Control” shall not be deemed to
have occurred by virtue of the consummation of any transaction or series of
integrated

13



--------------------------------------------------------------------------------



 



transactions immediately following which the record holders of the common stock
of the Company immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in an entity
which owns all or substantially all of the assets of the Company immediately
following such transaction or series of transactions.
     (d) Unless otherwise provided by the Committee or set forth in a Grantee’s
Award Terms, notwithstanding the provisions of this Plan, in the event that any
payment or benefit received or to be received by the Grantee in connection with
a Change in Control or the termination of the Grantee’s employment or service
(whether pursuant to the terms of this Plan or any other plan, arrangement or
agreement with the Company, any Subsidiary, any Affiliate, any Person whose
actions result in a Change in Control or any Person affiliated with the Company
or such Person) (all such payments and benefits, “Total Payments”) would be
subject (in whole or part), to the excise tax imposed by Section 4999 of the
Code (the “Excise Tax”), then, after taking into account any reduction in the
Total Payments provided by reason of Section 280G of the Code in such other
plan, arrangement or agreement, the payment or benefit to be received by the
Grantee upon a Change in Control shall be reduced to the extent necessary so
that no portion of the Total Payments is subject to the Excise Tax but only if
the net amount of such Total Payments, as so reduced (and after subtracting the
net amount of federal, state and local income taxes on such reduced Total
Payments) is greater than or equal to the net amount of such Total Payments
without such reduction (but after subtracting the net amount of federal, state
and local income taxes on such Total Payments and the amount of Excise Tax to
which the Executive would be subject in respect of such unreduced Total
Payments).

8.   GENERAL PROVISIONS.

     (a) Nontransferability, Deferrals and Settlements. Unless otherwise
determined by the Committee or provided in an Award Terms, Awards shall not be
transferable by a Grantee except by will or the laws of descent and distribution
and shall be exercisable during the lifetime of a Grantee only by such Grantee
or his guardian or legal representative. Notwithstanding the foregoing, any
transfer of Awards to independent third parties for cash consideration without
stockholder approval is prohibited. Any Award shall be null and void and without
effect upon any attempted assignment or transfer, except as herein provided,
including without limitation any purported assignment, whether voluntary or by
operation of law, pledge, hypothecation or other disposition, attachment,
divorce, trustee process or similar process, whether legal or equitable, upon
such Award. The Committee may require or permit Grantees to elect to defer the
issuance of shares of Stock (with settlement in cash or Stock as may be
determined by the Committee or elected by the Grantee in accordance with
procedures established by the Committee), or the settlement of Awards in cash
under such rules and procedures as established under the Plan to the extent that
such deferral complies with Section 409A of the Code and any regulations or
guidance promulgated thereunder. It may also provide that deferred settlements
include the payment or crediting of interest, dividends or dividend equivalents
on the deferral amounts.
     (b) No Right to Continued Employment, etc. Nothing in the Plan or in any
Award granted or any Award Terms, promissory note or other agreement entered
into pursuant hereto shall confer upon any Grantee the right to continue in the
employ or service of the Company, any Subsidiary or any Affiliate or to be
entitled to any remuneration or benefits not set forth in the Plan or such Award
Terms, promissory note or other agreement or to interfere with or limit in

14



--------------------------------------------------------------------------------



 



any way the right of the Company or any such Subsidiary or Affiliate to
terminate such Grantee’s employment or service.
     (c) Clawback. If a Grantee engages in misconduct (as defined herein), the
Grantee: (i) forfeits the right to receive any future Awards or other
equity-based incentive compensation under the Plan; and (ii) the Company may
demand repayment of any Awards or cash payments already received by a Grantee,
including without limitation repayment due to making retroactive adjustments to
any Awards or cash payments already received by a Grantee under the Plan where
such Award or cash payment was predicated upon the achievement of certain
financial results that were subsequently the subject of a restatement as a
result of misconduct by the Grantee. The Grantee shall be required to provide
repayment within ten (10) days following such written demand. For the purposes
of the Plan, “misconduct” means (i) Grantee’s employment or service is
terminated for Cause, or (ii) the breach of a noncompete or confidentiality
covenant set out in the employment agreement between the Grantee and the Company
or an Affiliate, or (iii) the Company has been required to prepare an accounting
restatement due to material noncompliance, as a result of fraud or misconduct,
with any financial reporting requirement under the securities laws, and the
Committee has determined in its sole discretion that the Grantee: (A) had
knowledge of the material noncompliance or the circumstances that gave rise to
such noncompliance and failed to take reasonable steps to bring it to the
attention of appropriate individuals within the Company; or (B) personally and
knowingly engaged in practices which materially contributed to the circumstances
that enabled a material noncompliance to occur.
     (d) Taxes. The Company or any Subsidiary or Affiliate is authorized to
withhold from any Award granted, any payment relating to an Award under the
Plan, including from a distribution of Stock, or any other payment to a Grantee,
amounts of withholding and other taxes due in connection with any transaction
involving an Award, and to take such other action as the Committee may deem
advisable to enable the Company and Grantees to satisfy obligations for the
payment of withholding taxes and other tax obligations relating to any Award.
This authority shall include authority to withhold or receive Stock or other
property with a Fair Market Value not in excess of the minimum amount required
to be withheld and to make cash payments in respect thereof in satisfaction of a
Grantee’s tax obligations.
     (e) Stockholder Approval; Amendment and Termination. The Plan shall take
effect on the Effective Date but the Plan (and any grants of Awards made prior
to the stockholder approval mentioned herein) shall be subject to the requisite
approval of the stockholders of the Company, which approval must occur within
twelve (12) months of the date that the Plan is adopted by the Board. In the
event that the stockholders of the Company do not ratify the Plan at a meeting
of the stockholders at which such issue is considered and voted upon, then upon
such event the Plan and all rights hereunder shall immediately terminate and no
Grantee (or any permitted transferee thereof) shall have any remaining rights
under the Plan or any Award Terms entered into in connection herewith. The Board
may amend, alter or discontinue the Plan, but no amendment, alteration, or
discontinuation shall be made that would impair the rights of a Grantee under
any Award theretofore granted without such Grantee’s consent, or that without
the approval of the stockholders (as described below) would, except as provided
in Section 5, increase the total number of shares of Stock reserved for the
purpose of the Plan. In addition, stockholder approval shall be required with
respect to any amendment that materially increases benefits provided under the
Plan or materially alters the eligibility provisions of the Plan or with

15



--------------------------------------------------------------------------------



 



respect to which stockholder approval is required under the rules of any stock
exchange on which Stock is then listed. Unless earlier terminated by the Board
pursuant to the provisions of the Plan, the Plan shall terminate on the tenth
anniversary of its Effective Date. No Awards shall be granted under the Plan
after such termination date.
     (f) No Rights to Awards; No Stockholder Rights. No individual shall have
any claim to be granted any Award under the Plan, and there is no obligation for
uniformity of treatment of Grantees. No individual shall have any right to an
Award or to payment or settlement under any Award unless and until the Committee
or its designee shall have determined that an Award or payment or settlement is
to be made. Except as provided specifically herein, a Grantee or a transferee of
an Award shall have no rights as a stockholder with respect to any shares
covered by the Award until the date of the issuance of such shares.
     (g) Unfunded Status of Awards. The Plan is intended to constitute an
“unfunded” plan for incentive and deferred compensation. With respect to any
payments not yet made to a Grantee pursuant to an Award, nothing contained in
the Plan or any Award shall give any such Grantee any rights that are greater
than those of a general creditor of the Company.
     (h) No Fractional Shares. No fractional shares of Stock shall be issued or
delivered pursuant to the Plan or any Award. The Committee shall determine
whether cash, other Awards, or other property shall be issued or paid in lieu of
such fractional shares or whether such fractional shares or any rights thereto
shall be forfeited or otherwise eliminated.

  (i)   Regulations and Other Approvals.

  (i)   The obligation of the Company to sell or deliver Stock with respect to
any Award granted under the Plan shall be subject to all applicable laws, rules
and regulations, including all applicable federal and state securities laws, and
the obtaining of all such approvals by governmental agencies as may be deemed
necessary or appropriate by the Committee.     (ii)   Each Award is subject to
the requirement that, if at any time the Committee determines, in its absolute
discretion, that the listing, registration or qualification of Stock issuable
pursuant to the Plan is required by any securities exchange or under any state
or federal law, or the consent or approval of any governmental regulatory body
is necessary or desirable as a condition of, or in connection with, the grant of
an Award or the issuance of Stock, no such Award shall be granted or payment
made or Stock issued, in whole or in part, unless listing, registration,
qualification, consent or approval has been effected or obtained free of any
conditions not acceptable to the Committee.     (iii)   In the event that the
disposition of Stock acquired pursuant to the Plan is not covered by a then
current registration statement under the Securities Act of 1933, as amended (the
“Securities Act”), and is not otherwise exempt from such registration, such
Stock shall be restricted against transfer to the extent required by the
Securities Act or regulations

16



--------------------------------------------------------------------------------



 



      thereunder, and the Committee may require a Grantee receiving Stock
pursuant to the Plan, as a condition precedent to receipt of such Stock, to
represent to the Company in writing that the Stock acquired by such Grantee is
acquired for investment only and not with a view to distribution.

     (j) Section 409A. This Plan is intended to comply and shall be administered
in a manner that is intended to comply with Section 409A of the Code and shall
be construed and interpreted in accordance with such intent. To the extent that
an Award, issuance and/or payment is subject to Section 409A of the Code, it
shall be awarded and/or issued or paid in a manner that will comply with
Section 409A of the Code, including proposed, temporary or final regulations or
any other guidance issued by the Secretary of the Treasury and the Internal
Revenue Service with respect thereto. Any provision of this Plan that would
cause an Award, issuance and/or payment to fail to satisfy Section 409A of the
Code shall have no force and effect until amended to comply with Code
Section 409A (which amendment may be retroactive to the extent permitted by
applicable law).
     (k) Governing Law. The Plan and all determinations made and actions taken
pursuant hereto shall be governed by the laws of the State of Delaware without
giving effect to the conflict of laws principles thereof.

17